MEMORANDUM **
This is an appeal from the district court’s dismissal of appellant’s prisoner civil rights complaint for failure to state a claim upon which relief may be granted.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, appellant’s constitutional challenges to the application of the California Determinate Sentencing Law to appellant’s parole proceedings are foreclosed by this court’s decision in Connor v. Estelle, 981 F.2d 1032 (9th Cir.1992).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition, is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.